          Case 5:18-cv-00665-XR Document 54 Filed 09/03/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


GABRIEL CANTU, MEGAN RIVAS,                    §
                                               §
                  Plaintiffs,                  §                SA-18-CV-00665-XR
                                               §
vs.                                            §
                                               §
GT EXPEDITED INC., DAMIEN SOWA,                §
                                               §
                  Defendants.                  §

                                ORDER CANCELING HEARING

       Before the Court in the above-styled cause of action is Defendants’ Motion to Compel

Medical Authorization [#51], which was referred to the undersigned for disposition. The Court

set the motion for a hearing to be held on September 8, 2020 at 2:00 p.m. On this day, the Court

received an Advisory from the parties [#53], informing the Court that they have resolved their

dispute underlying the motion.     The Court will therefore cancel the hearing and dismiss

Defendants’ motion as moot.

       IT IS THEREFORE ORDERED that the hearing scheduled for 2:00 p.m. on September

8, 2020 is CANCELED.

       IT IS FURTHER ORDERED that Defendants’ Motion to Compel Medical

Authorization [#51] is DISMISSED AS MOOT.

       SIGNED this 3rd day of September, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE
